Citation Nr: 0417300	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  02-17 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel




INTRODUCTION

The veteran had active military service from May 1943 to 
October 1945.  He served in New Guinea, the South 
Philippines, and Luzon during World War II, and was awarded 
the Purple Heart.  The appellant is the surviving spouse of 
the veteran.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Board notes that the claimant did not appear for a 
Videoconference hearing that was scheduled in May 2004.  As 
the appellant has not submitted a motion for another hearing, 
the Board will proceed in the adjudication of this matter 
based on the evidence of record.  

In a rating action dated in January 2004, the RO denied 
entitlement to dependency and indemnification pursuant to 
38 U.S.C.A. § 1318 (West 2002).  The appellant disagreed with 
the determination in January 2004.  Inasmuch as a statement 
of case has not been presented, this matter will be addressed 
in the remand portion of this decision.  


FINDINGS OF FACT

1.  The veteran died in February 2002 as a result of a 
myocardial infarction; there were no other significant 
conditions contributing to death or underlying causes of 
death.  

2.  At the time of the veteran's death, service connection 
was in effect for PTSD rated at 100 percent, effective 
October 20, 1997; scar of the anteriomedial aspect of the 
right ankle secondary to excision of benign fibroma rated at 
zero percent; and scar superficial residuals of shrapnel 
wound, left scapular region rated at zero percent.  

3. A disease or disorder of the heart was not manifested in 
service, more than one year following his discharge from 
active duty, is not shown to be causally related to service 
or to a service-connected disability.

4. An etiological relationship has not been demonstrated 
between the veteran's myocardial infarction and a service-
connected disability. 

5. A service-connected disability was not the immediate or 
underlying cause of the veteran's death, nor was a service- 
connected disability etiologically related to the cause of 
the veteran's death.

6. The veteran's service-connected disabilities did not 
affect a vital organ, accelerate the veteran's death or 
contribute to his death in any manner.


CONCLUSION OF LAW

1. The veteran's myocardial infarction was not proximately 
due to or the result of a service-connected disease or 
injury. 38 C.F.R. § 3.310 (2003).

2.  A disability incurred in or aggravated by the veteran's 
military service did not cause or contribute substantially or 
materially cause his death.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.308, 
3.309, 3.312 (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Cause of Death

In order to prevail on the issue of service connection for 
cause of the veteran's death, the evidence must show that a 
disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2002).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there is a causal connection.  38 C.F.R. 
§ 3.312(c).  

The veteran died in February 2002, at the age of 79.  The 
immediate cause of death reported on the certificate of death 
was myocardial infarction.  The manner of death was described 
as natural, and it was indicated that an autopsy was not 
performed.  The death certificate indicated no other 
conditions contributing to or underlying the cause of the 
veteran's death.  

At the time of the veteran's death, service connection was in 
effect for PTSD rated at 100 percent, effective October 29, 
1997; scar, anteriomedial aspect, right ankle secondary to 
excision of benign fibroma rated at zero percent; scar 
superficial residuals of shrapnel wound, left scapular region 
rated at zero percent.  

In this matter, the appellant asserts that veteran's death, a 
myocardial infraction, was due to his service connected PTSD.  

The Board first notes that there is no suggestion from 
service medical records and post-service medical records that 
any heart-related disease or disability was manifested during 
service or within one year following service, and the 
appellant does not contend otherwise. Separation examination 
from service dated in March 1952 indicated that the heart and 
vascular system were normal on examination. Post-service 
medical records also do not reference any diagnosis or 
treatment for heart disease or disability.  VA medical 
records show that the veteran was treated for abdominal 
aortic aneurism in 1986 and 1998.  X-rays of the veteran's 
chest in October 1997 and January 1998 revealed, in pertinent 
part, that the heart was not enlarged.  Myocardial infarction 
was not manifested in service or until many years thereafter, 
and there is no medical evidence that the disorder was 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1112, 1113; 38 C.F.R. §§ 3.303, 3.307, 3.309.  

Prior to his death, the veteran was hospitalized at a VA 
medical facility in February 2002 for an abdominal aortic 
aneurism.  The hospital records reflected a medical history 
of hypertension, chronic obstructive pulmonary disease and 
infrarenal abdominal aortic aneurysmectomy (AAA) 14 years 
prior.  The veteran was admitted to the VA Medical Center in 
Jackson, Mississippi on February 6, 2000, and was diagnosed a 
needing an AAA repair based computed tomography (CT) scan 
showing a suprarenal abdominal aortic aneurysm.  It was noted 
that a cardiology consult found no evidence of congestive 
heart failure or coronary artery disease with a normal 
echocardiogram.  The veteran was transferred to the VA 
Medical Center in Houston, Texas that night for an 
exploratory laparotomy with repair of suprarenal abdominal 
aortic aneurysm with 24-millimeter hemashield graft, and 
right femoral embolectomy.  

A surgical report showed that the veteran had a very large 
suprarenal abdominal aortic aneurysm with previous infra-
renal abdominal aortic aneurysm repair.  An area of leaking 
and near rupture was noted.  It was noted that the veteran 
has severe chronic obstructive pulmonary disease (COPD) and 
renal insufficiency.  The veteran presented with severe back 
pain over the last couple of months that had been worsening.  
It was noted that the veteran required urgent care because he 
was symptomatic and that the veteran and his family were 
counseled thoroughly before the operation.  The record shows 
that they understood the risk that the veteran was undergoing 
by having the operation:  that he was at a very low 
likelihood of having a good outcome, with the main risk being 
renal failure, pulmonary failure with need for ventilatory 
support, sepsis, paraplegia, myocardial infarction, stroke, 
and that he had a probability of a high rate of mortality 
from the procedure.  It was noted that the veteran understood 
aforenoted complications and that the veteran and his family 
wished to proceed.  The operation involved replacing a supra-
renal aorta with a tube Dacron graft via a throracoabdominal 
incision, which was performed uneventfully.  His brief post-
operative intensive care unit course was complicated by 
unstable hemodynamic conditions that included profound 
hypotension, hypothermia, and cardiac arrest.  The veteran 
failed to responds to resuscitation and expired.  

The record includes a statement forwarded by the appellant's 
son from paramedic dated in March 2002 who transported the 
veteran from the VAMC in Jackson, Mississippi to the facility 
in Houston, Texas.  The paramedic attested to the VA hospital 
administration difficulties and stressful conditions that the 
veteran experienced prior to, during transport, and upon 
arrival at the second VA medical center.  The statement by 
the veteran's son provided additional detail as to the events 
leading up to and following the veteran's death.  

A VA examiner in November 2003 provided an opinion regarding 
the relationship between the service-connected PTSD and the 
cause of the veteran's death.  The examiner stated that he 
had reviewed the veteran's claims file, and provided the 
following opinion:  

The veteran died from complications of surgery for 
an abdominal aneurysm.  As regard of (sic) the 
posttraumatic stress disorder being etiologically 
the cause or contributing to his death, the medical 
literature at this time does not recognize chronic 
anxiety as an etiological risk factor in the 
development of heart disease.  There is a great 
deal of work being done in this area and there are 
papers, which report possible relationships between 
the development of heart disease and chronic 
stress.  

However, this has not been recognized officially, 
but rather still a matter of research opinions.  
Therefore, given the information within the C-file 
as well as clinical information at this time one 
could not say that the veteran's posttraumatic 
stress disorder was etiologically the cause of he 
(sic) has having vascular disease and subsequent 
abdominal aneurysm, which lead subsequently to this 
death postoperatively.  

The Board has also sympathetically considered the paramedic 
statement.  This evidence is an account of the events of the 
veteran's transport to the VAMC in Houston.  It does not 
speak to the etiology of the veteran's myocardial infarction.  
The same can be said for the son's statement and that made by 
the Director of the G. V. (Sonny) Montgomery Medical Center.  
Neither addresses the question currently before the Board, 
i.e., did the veteran's service-connected PTSD, which was 
rated as 100 percent disabling at the time of the veteran's 
death, cause or contribute substantially or materially to his 
death.  

Having carefully considered that evidence, the Board finds 
that service connection for cause of the veteran's death is 
not warranted.  There is no evidence that links the veteran's 
service-connected PTSD, or any other service-connected 
disability, to the cause of the veteran's death.  Although 
the VA examiner in November 2003 indicated that there is 
ongoing medical research regarding the relationship between 
PTSD and the development of heart disease, this is not a 
settled area of science.  In viewing the circumstances of 
this case, the Board finds that the examiner's opinion that 
the veteran's PTSD did not cause the veteran's death 
persuasive.  The doctor based his opinion a review of the 
claims file and has provided the medical rationale for the 
opinion.  The opinion is also supported by the medical 
evidence that establish that the veteran expired during the 
course of an abdominal aortic aneurysm repair that resulted 
in a myocardial infarction.  Thus, the medical evidence does 
not support the appellant's contention that the veteran's 
death from a myocardial infarction was related to service-
connected PTSD.  

The appellant does not allege that she has the medical 
expertise to provide the competent medical evidence necessary 
to establish a connection between the myocardial infarction 
and PTSD.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, her allegation that the 
veteran's death was caused by his PTSD is not persuasive as 
competent medical evidence.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The 
claim for service connection for cause of the veteran's death 
must be denied.  




Veterans Claims Assistance Act

VA must provide notice, consistent with the requirements of 
38 U.S.C.A. § 5103(a)(West 2002) and 38 C.F.R. § 3.159(b) 
(2003).  In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
Jan. 13, 2004) the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

The appellant's claim of entitlement to service connection 
for cause of the veteran's death was received in March 2002.  
VA provided that the appellant a notice letter in August 
2002.  In that letter, VA provided notice to the appellant 
regarding what information and evidence is needed to 
substantiate the claim, as well as what information and 
evidence must be submitted by the appellant, what information 
and evidence will be obtained by VA, and the need for the 
appellant to submit any evidence that pertains to the claim.  
VA provided the appellant with a statement of the case in 
October 2002 and a supplemental statement of the case (SSOC) 
in January 2004 which provided the applicable law and 
regulations with regard to her claim, as well as an 
explanation of the evidence it used to makes its decision.   

Because a proper VCAA notice in this case was not provided to 
the appellant prior to the initial AOJ adjudication denying 
the claim for service connection for cause of the veteran's 
death, the timing of the notices do not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a appellant has 
already received an initial unfavorable AOJ determination 
(i.e., a denial of the claim), would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  On the other hand, the Court 
acknowledged that the Secretary could show that the lack of a 
pre-AOJ decision notice was not prejudicial to the appellant.  
Id. ("The Secretary has failed to demonstrate that, in this 
case, lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notices provided to the appellant were not given 
prior to the first AOJ adjudication of the claims, the 
notices were provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated.  In 
addition, a SSOC was provided to the appellant.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  Therefore, not withstanding Pelegrini, to 
decide the appeal would not be prejudicial error to the 
claimant.  

As to the other elements of development and due process 
required by the VCAA, it is noted that in August 2002, VA 
informed the appellant of her and VA's duties and 
responsibilities in developing her claim of entitlement to 
service connection for cause of the veteran's death pursuant 
to the VCAA.  VA informed the appellant that its duty was to 
make reasonable efforts to help the her obtain evidence 
necessary to support her claim such as obtaining medical 
records, employment records, or records from other Federal 
agencies, and providing medical examinations or opinions, if 
necessary.  As to the appellant's responsibilities, VA 
informed the appellant that she should provide sufficient 
identifying information of evidence to be obtained by VA and 
to support her claim with appropriate evidence.  The 
appellant was asked to provide the names of any VA and non-VA 
health care providers who have information regarding the 
claim.  She was instructed that she was ultimately 
responsible for giving information and evidence to VA to 
support her claim.  

All the VCCA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, as shown in this matter, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, each of the four content requirements of a VCAA 
notice has been satisfied.     

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private medical 
records and those possessed by VA and other Federal agencies) 
that the claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain.  38 U.S.C.A. § 5103A(b) 
and (c) (West  2002); 38 C.F.R. § 3.159(c)(1-3)).  All 
service, VA, and private medicals records have been 
associated with the claims file.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4)).  
VA provided a medical opinion in November 2003.  That opinion 
contained adequate findings and conclusions to adjudicate the 
claim.  

There is no indication in the claims file that evidence 
exists that VA did not seek or that VA sought unsuccessfully.  
Consequently, this case does not trigger VA's duty to notify 
the appellant of a failure to obtain evidence from any 
source.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 
3.159(e)).  There are no areas in which further development 
is required would be helpful.  The RO has notified the 
appellant of the requirements of the VCAA, and such 
requirements as apply have been substantially met by the RO.  


ORDER

Service connection for cause of the veteran's death is 
denied.  



REMAND

As noted in the introduction, the appellant filed notice of 
disagreement with a January 2004 rating decision, that denied 
entitlement to DIC pursuant to 38 U.S.C.A. § 1318.  
Accordingly, the Board is required to remand this issue to 
the RO for the issuance of a statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is remanded to the RO for the 
following:  

The RO should provide the appellant a statement of 
the case as to the issue of entitlement to DIC 
pursuant to 38 U.S.C.A. § 1318.  In order for the 
appellant to obtain appellate review of this issue, 
she must follow the regulatory provisions governing 
the submission of a substantive appeal in order to 
perfect her appeal.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.200, 20.202, 20.302(b) 
(2003).  The case should only be returned to the 
Board following the issuance of the SOC if this 
issue is perfected by the filing of a timely 
substantive appeal.  See Smallwood v. Brown, 10 
Vet. App. 93, 97 (1997).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



